UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-KSB/A [ X ] ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the fiscal year ended June 30, 2000 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to Commission file number 0-11730 COGNIGEN NETWORKS, INC. (Name of small business issuer in its charter) COLORADO 84-0189377 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 7001 Seaview Avenue, N.W., Suite 210, Seattle, Washington 98117 (Address of principal executive offices) (Zip Code) (206) 297-6151 (Issuer's telephone number) Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: common stock (Title of class) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes |X|No Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of the registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. State issuer's revenue for its most recent fiscal year: $3,799,713 The aggregate market value of the voting and non-voting common equity held by non-affiliates at October 11, 2000, computed by reference to the closing price on the OTC Bulletin Board was $15,963,408. The number of shares outstanding of each of the issuer's classes of common equity on October 11, 2000, was 47,002,547. Transitional Small Business Disclosure Format Yes No|X| TABLE OF CONTENTS PART II Item 7Financial Statements Part III Item 9. Directors, Executive Officers, Promoters and Control Persons; Compliance with Section 16(a) of the Exchange Act Item 7. Financial Statements. Reference is made to the financial statements, the reports thereon and the notes thereto included as a part of this Annual Report on Form 10-KSB, which financial statements, reports and notes are incorporated herein by reference. COGNIGEN NETWORKS, INC. Financial Statements June 30, 2000 COGNIGEN NETWORKS, INC. Table of Contents Independent Auditors' Reports Consolidated Financial Statements Consolidated Balance Sheet Consolidated Statements of Operations Consolidated Statements of Stockholders' Equity Consolidated Statements of Cash Flows Notes to Consolidated Financial Statements INDEPENDENT AUDITORS' REPORT To the Board of Directors and Stockholders Cognigen Networks, Inc.
